                    3:20-cv-03324-SLD # 8    Page 1 of 3
                                                                                     E-FILED
                                                       Tuesday, 19 January, 2021 02:17:21 PM
                                                                Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

BRANDON Q. SHAW,                                   )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )          20-3324
                                                   )
SHAWN KAHL, et al.                                 )
                                                   )
                      Defendants.                  )


       MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently detained at
Macoupin County Jail, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted). The court has reviewed the complaint and has also held a
merit review hearing in order to give the plaintiff a chance to
personally explain his claims to the court.

      Plaintiff alleges that officials at Macoupin County Jail have
failed to take reasonable measures to prevent the spread of Covid-
19, and, as a result, he contracted the virus. Plaintiff alleges that
                               Page 1 of 3
                    3:20-cv-03324-SLD # 8    Page 2 of 3




officials have not provided proper healthcare or taken appropriate
measures since the diagnosis.

     The Prisoner Litigation Reform Act (PLRA) requires a detainee
to exhaust all available administrative remedies prior to filing suit,
“even if he expects the [grievance] process will ultimately be futile.”
King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015); 42 U.S.C. §
1997e(a). The grievance process must be completed in its entirety,
including all appeals, prior to the date the plaintiff initiates the
lawsuit. Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004) (a
plaintiff may not sue now and exhaust later).

      Failure to exhaust is an affirmative defense to be raised and
proven by defendants, but the Court can raise the issue on its own
if the failure to exhaust is plain and unmistakable from the face of
the complaint. Walker v. Thompson, 288 F.3d 1005, 1009 (7th Cir.
2002). Plaintiff admits in his complaint that a grievance process
was available at the facility and that he did not file a grievance on
these issues because he believes the process to be inadequate or
ineffective. (Doc. 1 at 5-6). The Court finds that Plaintiff’s failure to
exhaust administrative remedies is plain from the face of the
complaint, and any amendment would be futile. The Court will
dismiss this case without prejudice to refiling it after the grievance
process is complete.

It is therefore ordered:

     1) Plaintiff's complaint is dismissed without prejudice for
        failure to exhaust all available administrative remedies.

     2) Plaintiff must still pay the full docketing fee of $350
        even though his case has been dismissed. The agency
        having custody of Plaintiff shall continue to make
        monthly payments to the Clerk of Court, as directed in
        the Court's prior order.

     3) If Plaintiff wishes to appeal this dismissal, he must file
        a notice of appeal with this Court within 30 days of the
        entry of judgment. Fed. R. App. P. 4(a). A motion for
                               Page 2 of 3
           3:20-cv-03324-SLD # 8   Page 3 of 3




leave to appeal in forma pauperis should set forth the
issues Plaintiff plans to present on appeal. See Fed. R.
App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he
will be liable for the $505.00 appellate filing fee
irrespective of the outcome of the appeal.


      Entered this 19th day of January, 2021.




               s/Harold A. Baker
              HAROLD A. BAKER
        UNITED STATES DISTRICT JUDGE




                     Page 3 of 3
